Title: John Adams to Abigail Adams, 28 April 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam April 28. 1781
     
     Congress have been pleased to give me so much other Business to do, that I have not Time to write either to Congress, or to private Friends so often as I used.
     Having lately received Letters of Credence to their High mightinesses the states General of the United Provinces of the Low Countries and to his most serene Highness the Prince of Orange, I am now fixed to this Country, untill I shall be called away to Conferences for Peace, or recalled by Congress. I have accordingly taken a House in Amsterdam upon the Keysers Gragt i.e. the Emperors Canal, near the Spiegel Straat i.e. the Looking Glass street, so you may Address your Letters to me, there.
     I have hitherto preserved my Health in this damp Air better than I expected. So have all of us, but Charles who has had a tertian fever but is better.
     I hope this People will be in earnest, after the twentyeth of June. Americans are more Attended to and our Cause gains ground here every day. But all Motions are slow here, and much Patience is necessary. I shall now however be more settled in my own Mind having something like a Home. Alass how little like my real home.—What would I give for my dear House keeper. But this is too great a felicity for me.
     I dont expect to stay long in Europe.—I really hope I shall not—Things dont go to my Mind.
     Pray get the Dissertation on the Cannon and feudal Law printed in a Pamphlet or in the Newspapers and send them to me by every Opportunity untill you know that one has arrived. I have particular Reasons for this.—My Nabby and Tommy, how do they do.
    